Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-7 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWitte (US 9,583,860) in view of Montena (US 2011/0237125 A1).
Regarding claims 1, 4 and 7, DeWitte discloses a system and method for tracking the status (column 3, line 56-column 4, line 14, tracking the progress in the manufacturing or assembly process) of an assembly comprising:
 assembling a plurality of assemblies within a facility (column 1, lines 7-15, connector system during a  manufacturing  process or an assembly process), wherein each assembly includes a plurality of connectors (connector 102 and 104), and wherein each of the connectors includes a connector position assurance (column 1, lines 51-54, an electrical connector is provided that has recordable position assurance) that is movable between an opened position and a closed position (column 2, lines 3-16, The indicating feature and the concealing  feature are movable relative to each other between a concealed  (open) position and an exposed  (closed) position ) and an indicator (an indicating feature) that is in a concealed condition when the connector position assurance is in the opened position and in an exposed condition when the connector position assurance is in the closed position (abstract, Fig. 3, column 5, line 51-column 2, line 16, column 6, lines 51-67;   An electrical connector with recordable position assurance includes a housing, an electrical conductor, an indicating feature, and a concealing feature. The housing is configured to engage a complementary mating connector during a mating operation. The indicating feature and the concealing feature are both carried by the housing. The indicating feature has a visual identifier disposed thereon. The indicating feature and the concealing feature are movable relative to each other between a concealed position and an exposed position. The concealing feature conceals at least a portion of the visual identifier in the concealed position. The visual identifier is exposed or exposable in the exposed position. The indicating feature is in the exposed position relative to the concealing feature when the housing is fully mated to the mating connector, and is in the concealed position relative to the concealing feature when the housing and mating connector are not fully mated).    
 determining, for each of the indicators, whether it is in the concealed condition or the exposed condition (Abstract, verify that such a connection has been made in the assembly process that such a connection has been made in the assembly process); 
generating a record of the determinations of the concealed and exposed conditions for each of the indicators (abstract, a characteristic may be recorded that indicates whether a first connector is mated to a complementary second connector; record that the first (concealed) and second (exposed) connectors); and saving each of the record in the memory (Abstract, the report and the record data store in the databased).
DeWitte fails to disclose generating a report of the record of the determinations of the concealed and exposed conditions for each of the indicators.
Montena discloses generating a report of the record of the determinations of the concealed and exposed conditions for each of the indicators ([0045], [0054], [0060], [0060], [0069], FIGS. 1- 4B, FIG. 5, a physical parameter status/electrical parameter reader 400 located externally to the connector 100. The reader 400 is configured to receive, via the status output component 20 (of FIG. 4A) or directional coupler 373 (of FIG. 4B), information from the sensing circuit 30, evaluate the reported physical parameter status that the connector 100 may ascertain connection conditions).
DeWitte and Montena are analogous art. They relate to indicating a connector status in the manufacturing process.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute A status sensing and reporting interface of Montena for the electrical connector with recordable position assurance of DeWitte for the provides a connector connection that offers improved reliability.
Regarding claims 2-3 and 5-6, the combination of DeWitte and Montena disclose:
DeWitte discloses the report is generated when the assembly is at the facility (column 1, lines 8-12, systems and/or components thereof include a recordable feature that is used to record and log a presence, position, characteristic, or the like of the connector system during a manufacturing process or an assembly process), and outside the facility (column 5, lines 1-11, the database 116 may be accessible remotely from the sensor 114 and at subsequent times in order to access information about the connector system 100 and/or the automobile, appliance, or other machine or device into which the connector system 100 is installed. For example, by recording the information contained in the barcode label 112 in the database 116, the database 116 may be accessed remotely and/or at a subsequent date and time to verify that the first connector 102 has been mated to the second connector 104).
Montena discloses ([0060], A reader 400 may be located on a satellite operable to transmit signals to a connector 100. Alternatively, service technicians could request a status report and read sensed or stored physical parameter status information onsite at or near a connection location, through wireless hand devices, such as a reader 400b, or by direct terminal connections with the connector 100, such as by a reader 400a).
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (2008/0003867) discloses an indicating normal status of a pair of complementary connectors, status indicator means is adopted, preferably mounted in a cable connector assembly. The status indicator means usually comprises an LED equipped on an inner circuit board and electrically connecting with a detect contact of the cable connector assembly, and a member made of transparent or semitransparent material and overlapping with the LED. When the cable connector assembly mates with a complementary connector normally, the detect contact drive the LED to emit light.
Ma et al. (US 6,905,353) discloses an electrical connector assembly includes an electrical connector (2) and a pickup cap (1) attached onto the connector. The connector includes a generally rectangular housing (21), a clip (24) pivotally engaged to the housing, and a number of electrical contacts (23) received in the housing. 
Cusick III et al. (US 4,702,539) discloses A connector assembly includes first and second connectors which may be coupled by advancing a connector post on the first connector into a corresponding recess on the second connector. The assembly may then be fully engaged by 180.degree. rotation of one of the connectors about a longitudinal axis. Indicia on the connectors enable an operator to quickly ascertain whether the assembly is in engaged or disengaged position.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119